Citation Nr: 1315726	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  07-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected third degree burn scar of the left scapula area.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected scar of the posterior right axilla area.  

3.  Entitlement to a compensable disability rating for service-connected donor site skin graft scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Travel Board hearing in January 2009.  A report of contact dated in September 2010 shows that the Veteran called the RO in September 2010 and he stated that he wanted to withdraw the Board hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will adjudicate the case based on the evidence currently of record.  See 38 C.F.R. § 20.704 (2012).

The issue of entitlement to service connection for a muscle disability of the left scapula and right axilla as a residual of the in-service electrocution injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's third degree burn scar of the left scapula is manifested by adherence to the underlying bone with no subcutaneous or muscle tissue present and is painful to palpation, but measures less than 72 square inches (465 sq. cm).  There is evidence that his burn injury includes reduced range of motion and a neurological disability (that are evaluated under separate rating criteria), but there is no evidence of additional functional limitations due to the scar.

2.  The preponderance of the evidence shows that the Veteran's scar of the posterior right axilla area is deep, painful, but measures but less than 72 square inches (465 sq. cm).  It results in reduced range of motion and a neurological disability (which are already contemplated under separate rating criteria) with no evidence of additional functional limitations due to the scar.

3.  The preponderance of the evidence shows that the donor site skin graft scar of the left lower extremity is stable superficial, not painful on examination, encompasses an area less than 144 square inches (929 square centimeters) and does not result in limitation of function of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for third degree burn scar of the left scapula area have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.350, 4.3, 4.7, 4.43 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).

2.  The criteria for a disability rating in excess of 20 percent for service-connected scar of the posterior right axilla area have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.350, 4.3, 4.7, 4.43 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).

3.  The criteria for a compensable disability rating for service-connected donor site skin graft scar of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.350, 4.3, 4.7, 4.43 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that an April 2006 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter notified the Veteran that he may submit evidence showing that his service-connected third degree burn scar of the left scapula, third degree burn scar of the posterior right axilla and the donor site skin graft scar of the left lower extremity have increased in severity.  The RO informed the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed that evidence that may show an increase in severity might be a statement from his doctor containing physical and clinical findings, results from laboratory tests or x-rays and the dates of examinations and tests.  He was also informed that he could provide lay statements from individuals who are able to describe from their own knowledge and personal observations in what manner his disability has become worse.  The letter notified the Veteran of how VA determines disability ratings and effective dates.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, Social Security disability records, articles, VA examination reports dated in April 2006, January 2007 and January 2011 and lay statements from the Veteran and his wife.

The VA examination reports dated in April 2006 and January 2007 reflect that the examiners obtained an oral history and an evaluation of the Veteran with respect to symptoms of the scars. The examiners documented in detail the claimed symptoms and the results of their physical examinations.  The January 2011 VA examination report shows that after reviewing the claims file and obtaining an oral history of the Veteran's scars, the examiner fully evaluated the scars and documented the details of the Veteran's current symptoms.  The Board notes that it appears that the VA examiners in April 2006 and January 2007 did not review the Veteran's claims file as part of the examinations.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiners were aware of the pertinent history of the scars based on the Veteran's statements during the examinations.  As such, the Board finds the April 2006, January 2007 and January 2011 VA examinations are adequate for rating purposes.

Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Scars of the Left Scapula and Right Axilla 

The Veteran's scars of the left scapula and right axilla area are rated separately as 20 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7801, which evaluates skin disorders manifested by scars.  Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable only to claims for benefits received by the VA on or after October 23, 2008, unless a claimant rated under a previous version of the criteria requests review under the most recent criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim for an increased rating in March 2006 and he has not specifically requested an evaluation under the latest revised criteria.  As such, the new regulatory provisions do not apply and the Board will only consider the scheduler criteria for scars in effect between August 2002 and October 2008.  

Diagnostic Code 7801 provides that scars, other than the head, face or neck, that are deep or that cause limited motion with an area or areas exceeding 12 square inches (77 sq. cm.) should be evaluated as 20 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A schedular rating in excess of 20 percent is warranted only when the area(s) of the scar exceed(s) 72 square inches (465 square centimeters).  Id.  For purposes of this rating criteria, a deep scar is defined as "one associated with underlying soft tissue damage."  Id. at Note (2).  

In view of the lay and medical evidence of record, the Board finds that the currently assigned 20 percent disability rating is appropriate under the above rating criteria for the Veteran's service-connected third degree burn scars of the left scapula and posterior right axilla.  In this regard, the record contains various treatment and examination records describing the size, shape, and/or area of the Veteran's scar, including VA examination reports dated in April 2006, January 2007 and January 2011.  The pertinent medical evidence shows that the Veteran's scar of the left scapula and skin graft were tender to palpation.  The skin graft was adherent to the scapula and there was no subcutaneous or muscle tissue present.  Part of the left scapula scar was excised with the placement of three skin expanders adjacent to the scar in an attempt to reduce the scar; however, the evidence reveals that the Veteran continued to have constant pain at the site of the scar.  The medical evidence also reveals that the Veteran's scar of the right axilla was deep and painful with no signs of skin breakdown, inflammation, edema or keloid formation.  Furthermore, the medical evidence reflects that his left scapula scar measures at least 12 square inches, but less than 75 square inches (or 465 square centimeters) and his scar of the right axilla measures 12 square inches, but less than 75 square inches (or 465 square centimeters).  Thus, the scars are within the range contemplated by a 20 percent disability rating under Diagnostic Code 7801 throughout this appeal.

Pertinent law requires that the Board consider whether the Veteran is not only entitled to a higher rating under the diagnostic criteria considered by the RO, but also whether a higher or separate rating(s) may be awarded under other potentially applicable diagnostic criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  As such, the Board has considered whether the Veteran may be entitled to a higher disability rating under any of the remaining diagnostic codes that apply to rating scars.  

Diagnostic Codes 7802 through 7804 provide for a maximum schedular rating of no more than 10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2007).  No discussion is therefore necessary as to whether the Veteran might be more appropriately rated under one of these diagnostic codes.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scar is not located on the head, face or neck, Diagnostic Code 7800 is not applicable.  

Diagnostic Code 7805 directs the Board to rate a scar based on the limitation of function of the affected part - the right axilla and left scapula, in this case.  Id. at Diagnostic Code 7805 (2007).  Here, the medical evidence of record reflects that the Veteran has been found to have deep, painful scars of the left scapula and right axilla.  The skin graft of the left scapula was adherent to the bone.  The scars of the left scapula and right axilla are fourth degree burn scars with loss of significant underlying tissue.  The scars are manifested by subjective complaints of pain and objective evidence of decreased range of motion and neurological impairment of the left scapula and right axilla.  There is also some evidence that indicates there might be some underlying muscle damage from the in-service electrical burn injury.  No additional functional limitations are reported by the Veteran, and the competent and probative medical evidence of record fails to show any further limitations.  

The Veteran has already been granted separate ratings for limitation of motion of the right axilla and left scapula under Diagnostic Code 5201 and for neurological impairment of the right axilla and left scapula under Diagnostic Code 8515.  Thus, it does not appear that there are any functional limitations of the Veteran's disability which are not currently contemplated by his current ratings.  In this regard, his assigned rating under Diagnostic Code 7801 contemplates any disability due to the size and adherent nature of the scarring.  The assigned rating for reduced range of motion of the right axilla and left scapula contemplates any disability due to orthopedic problems, including any painful motion.  Furthermore, the disability ratings assigned for neuropathy of the bilateral upper extremities encompass the Veteran's neurological impairments.  In sum, a higher disability rating pursuant to Diagnostic Code 7805 is not appropriate, because there are no additional functional limitations with which to rate the Veteran's disability.  

The Board acknowledges the Veteran's assertions that he is entitled to higher ratings for his burn scars of the left scapula and right axilla.  However, the Board must consider the entire evidence of record when analyzing the criteria laid out in the Rating Schedule.  The Board has considered the lay statements of record along with the relevant objective medical findings of record and it finds that such evidence does not support a rating in excess of 20 percent for either the left scapula or right axilla.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Furthermore, the Board has considered whether higher or separate rating(s) might be appropriate for and concluded that all symptomatology and functional limitation(s) associated with his burn injuries, including residual scarring, musculoskeletal disabilities and neurological disabilities are contemplated by various disability ratings already assigned.  Therefore, with consideration of the above, the Board concludes that the preponderance of the evidence is against these increased rating claims, and no higher ratings will be assigned.  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claims this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Lower Extremity Donor Site Skin Graft Extremity Scar 

The Veteran's donor site skin graft scar of the left lower extremity is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, which evaluates skin disorders manifested by scars.  As discussed above, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008, unless a claimant rated under a previous version of the criteria requests review under the most recent criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran filed his claim for an increased rating prior to October 23, 2008 and he has not specifically requested evaluation under the latest revised criteria.  Thus, the new regulatory provisions do not apply and the Board will only consider the scheduler criteria for scars in effect between August 2002 and October 2008.  

Based on the medical and lay evidence of record, the Board finds that the Veteran's scar does not result in limitation of motion or function of the left lower extremity.  The left lower extremity scar is stable with no signs of skin breakdown and is superficial.  The Veteran reported in the January 2011 VA examination that he has no pain with respect to the scar on the left lower extremity.  Furthermore, the evidence of record reveals that the scar of the left lower extremity had no edema, inflammation, keloid formation or any other disabling effects.  The evidence shows that the donor scar is nearly the same color and texture of the surrounding skin.  Accordingly, the Veteran's left lower extremity scar does not warrant a compensable disability rating under Diagnostic Code 7805 for limitation of motion or function of the left lower extremity.  

The Board has considered whether the Veteran is entitlement to a compensable rating under other Diagnostic Codes for scars.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scar is not located on the head, face or neck, Diagnostic Code 7800 is not applicable.  A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep or that cause limited motion, when the area exceeds 6 square inches (39 square centimeters) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (2) (2008).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Under Diagnostic Code 7804, scars that are superficial and painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The evidence of record shows that the Veteran's donor site skin graft scar of the left lower extremity is not deep or manifested by limited motion with a scar area in excess of 6 square inches (39 square centimeters).  The Veteran's scar of the left lower extremity is superficial and does not cause limited motion, and it encompasses an area less than 144 square inches (929 square centimeters).  Furthermore, the evidence of record shows that the Veteran's scar of the left lower extremity is not unstable and it was not painful on any examinations.  

The evidence of record shows that the scar of the left lower extremity has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against a compensable disability rating for service-connected donor site skin graft scar of the left lower extremity for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scars with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria used to evaluate the Veteran's disabilities focuses on the nature and size of the scars.  The diagnostic criteria also contemplate higher ratings for additional functional impairment, which, in the present case, have been assigned for his musculoskeletal and neurological disabilities.  Furthermore, the scar of the left lower extremity was superficial and not painful.  

In short, there is nothing in the record to indicate that the symptomatology associated with the service-connected scar disabilities are not contemplated by the schedular rating criteria.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  


ORDER

1.  Entitlement to a disability rating in excess of 20 percent for service-connected third degree burn scar of the left scapula area is denied.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected scar posterior of the right axilla area is denied.  

3.  Entitlement to a compensable disability rating for service-connected donor site skin graft scar is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


